MEMORANDUM OPINION OF THE COURT
PER CURIAM.
The facts and procedural background of this case are familiar to the parties. We hold that the District Court properly granted defendants’ motion to dismiss plaintiffs’ civil action under the Racketeer Influenced and Corrupt Organizations Act (“RICO”). See 18 U.S.C. §§ 1962, 1964. The court below was correct in ruling that the plaintiffs lacked standing.
This Court has held previously that “the Supreme Court has acknowledged that a private plaintiff might validly plead (and even prove) that a defendant has committed [a RICO] violation, but still lack standing ... if his own injury is too remotely connected to it.” Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 921 (3d Cir.1999) (citing Holmes v. Securities Investor Pro*129tection Corp., 503 U.S. 258, 268, 112 S.Ct. 1311, 117 L.Ed.2d 532 (1992)); see also Allegheny Gen. Hosp. v. Philip Morris, Inc., 228 F.3d 429, 443 (3d Cir.2000).
The decision of the District Court will be AFFIRMED.